Citation Nr: 0504616	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for chronic obstructive 
lung disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard, Merchant Marine, from March 1944 to August 1945.  

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran served as an ordinary seaman.  His rates were 
listed as deck maintenance and bosun.  

2.  The veteran's current pulmonary disorder has been 
diagnosed as chronic obstructive pulmonary disease and 
emphysema.  

3.  The clinical records, computed tomography scans and X-ray 
reports of record do not support diagnosis of asbestosis.  

4.  There is no competent medical evidence which links the 
currently diagnosed COPD to service.  


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim prior to the passage of the VCAA.  
The RO in compliance with the procedures contained in 
Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1) sent veteran a letter in December 2000 
requesting information regarding his exposure to asbestos.  
The RO obtained the veteran's records of treatment from this 
private physician and VA.  He was afforded a VA examination.  
In correspondence in December 2000 and March 2001 the RO 
informed him of the evidence necessary to support his claim 
and kept him informed of efforts to assist him.  The RO 
requested service medical records until they were notified 
the veteran was not treated in service.  A June 2001 letter 
from the PHS Health Data Center which archives records from 
the Merchant Marine indicated no records of care aboard ship 
were available.  38 C.F.R. § 3.159(c)(2) and (d).  The RO 
sent the veteran a letter in May 2003 informing him of the 
provisions of the VCAA and providing notice of the status of 
his claim.  In June 2004 the veteran stated he had no further 
medical evidence to provide.  

There is no possibility of any benefit flowing to the veteran 
should the Board remand his claim to attempt to remedy in 
defect in notifying him of the VCAA.  Any further effort in 
this regard would not avail the appellant, and would only 
result in an additional burden to adjudicative personnel.  
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The General Counsel in VAOPGCPREC 4-2000 stated there were no 
presumptive provisions providing service connection for 
asbestosis.  Medical nexus evidence was required to establish 
a connection between exposure to asbestos in service and any 
current diagnosis of asbestosis.  

Factual Background.  The veteran's DD 214 reveals he served 
with the United Stated Coast Guard in the Merchant Marines 
from March 1944 to August 1945.  His ratings included 
ordinary seaman, deck maintenance and bosun.  

There are no service medical records and a notation on June 
2001 correspondence indicates the veteran was not treated on 
active duty.  

The veteran submitted his claim for VA compensation in June 
2000.  He requested service connection for asbestosis and 
COPD.  

In support of his claim he submitted a report of a computed 
tomography scan dated in August 1994 which noted bullae 
formation in the right upper lung and both lower lobes 
posteriorly.  There were no active infiltrates.  Pleural 
structures were normal.  

The veteran also submitted correspondence from a law firm 
pursuing asbestos related cases.  Included was a letter 
indicating the veteran received compensation for his 
"debilitating condition from shipboard exposure to 
asbestos."  

A January 1996 letter form the Maritime Asbestosis Legal 
Clinic to the veteran from a physician, AJS, reads as 
follows:

A single PA chest shows bilateral pleural 
thickening.  Pleural thickening of this 
type is seen following asbestos exposure 
and is consistent with the diagnosis of 
pleural asbestosis.  

A February 1999 private chest X-ray noted unaltered evidence 
of COPD.  The lung fields and pleural spaces appeared clear.  
The impression was COPD.  

In a June 2000 statement the veteran indicated he had a 
"presumptive" service connection clam for exposure to 
asbestos.  He indicates he had a diagnosis of COPD which was 
"related" to his exposure to asbestos.  

The RO sent the veteran a letter in December 2000.  He was 
asked to inform the RO when he was exposed to asbestos and to 
describe his duty assignments.  He also was asked to 
described his post service employment history.  

The veteran submitted a statement in December 2000 outlining 
his claimed exposure and post service employment history.  He 
claimed he was exposed to asbestos from 1944 to 1946.  He 
worked with the deck crew and his work consisted of scraping 
paint off the ship and related maintenance work.  After 
service he worked as a heavy equipment mechanic.  He also 
worked as a oiler on a crane.  

In April 2001 the RO received the veteran's records of 
treatment from his private physician.  They included 
diagnoses of COPD.  June 2000 records noted the veteran had 
smoked from 18 to 54 years of age approximately one and one 
half packs per day.  Chest X-rays had noted COPD since 1992 
and computed tomography (CT) scan had noted COPD since 1994.  

A CT scan of the chest dated in June 2000 revealed pulmonary 
parenchyma demonstrating severe bullous emphysematous and 
central lobular emphysematous changes in both lungs 
diffusely.  Subpleural bullae were present.  No masses, 
nodules, infiltrates, or pleural effusions were identified.  
The impression was the veteran had worsening severe 
emphysema.  

The RO denied the veteran's claims for service connection in 
a September 2001 rating decision.  The veteran disagreed with 
the rating decision in October 2001.  He requested a VA 
examination.  

The RO received the veteran's records of treatment from the 
Bay Pines VA Medical Center.  They included outpatient 
treatment records.  The veteran was being followed by an 
internist, Dr. W.  In February 2001 records Dr. W. noted 
asbestosis and COPD underneath a heading for past medical 
history and current problems.  The evaluation included 
listening to the veteran's chest, but no diagnostic testing.  
The assessments included COPD and asbestosis.  At the end of 
his report Dr. W noted the veteran was "in litigation" for 
his asbestosis.  October 2001 records again noted COPD and 
asbestosis.  

An October 2002 VA examination report concluded diagnosis of 
the veteran's pulmonary symptoms was COPD.  The VA physician 
stated there was no overt evidence that asbestos played a 
role.  In the opinion of the VA examiner it was very likely 
that the veteran's emphysema was due to heavy inhalation of 
smoke from age 18 to 1982.  He ordered chest X-rays and 
pulmonary function testing.  

As the report did not include analysis of the chest X-rays 
ordered in October 2002 an addendum to the examination report 
was requested.  Another VA physician reviewed the claims 
folder.  He concluded the veteran was exposed to asbestos in 
service.  However the chest X-ray taken in 2002 showed no 
evidence of asbestos disease.  It showed evidence of severe 
chronic pulmonary disease.  There was no pleural thickening 
or pleural plaques that would be markers of significant 
asbestos exposure.  In the absence of these markers on chest 
X-rays, it would be impossible to give a diagnosis of 
asbestosis.  His heavy cigarette smoking was the most likely 
cause of his severe chronic obstructive pulmonary disease.  
Although it is possible that asbestos had a contribution it 
would be speculative in light of the negative chest X-ray 
taken in 2002.  

In June 2004 the veteran's VA internist, Dr. W, inserted an 
addendum into his records and noted the diagnosis of 
shortness of breath was COPD.  

The veteran indicated in June 2004 he had no other medical 
evidence to provide.  He stated he was treated at the Bay 
Pines VA for both COPD and asbestosis.  

Analysis.  In Nolen v. West, 12 Vet. App. 347, 351 (1999) the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") noted the Board must analyze an 
asbestos related claim in light of the considerations 
outlined in Veterans Benefits Administration Adjudication 
Procedure Manual (M21-1), Part VI, Paragraph 21 
(incorporating Department of Veterans Benefits' 
Administration, DVB Circular 21-88-8, Asbestos Related 
Diseases, May 11, 1988).  Those considerations include taking 
notice of the general facts as to the nature of asbestos and 
asbestos related diseases, occupational exposure to asbestos, 
and review of any clinical diagnosis.  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  See M21-1, Part VI, 7.21(a).  COPD is not 
included in the listing of diseases related to exposure to 
asbestos.  

High exposure to asbestos and a high prevalence of disease 
has been noted in insulation and shipyard workers.  It is 
significant considering that during World War II, several 
million people were employed in U. S. shipyards and U. S. 
Navy veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties were used 
extensively in military ship construction.  The latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief or indirect.  See M21-1, 
Part VI, 7.21(b).  

Clinical diagnosis of asbestosis requires history of exposure 
and radiogenic evidence of parenchymal lung disease.  See 
M21-1, Part, 7.21(c).  

In this instance the only evidence of exposure to asbestos in 
service are the statements of the veteran.  The Court has 
held that veterans are competent to testify as to the facts 
of their asbestos exposure.  See McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  In this instance the time period of 
the veteran's service and his service aboard ship are 
consistent with the facts reported in M21-1 that military 
ships during World War II were constructed using asbestos.  

For the purposes of adjudication the Board will presume the 
veteran was exposed to asbestos in service.  The veteran 
worked as a heavy mechanic after service.  As noted in M21-1 
servicing such things as clutch facings and brake linings may 
have resulted in exposure to asbestos.  

Nevertheless, the critical element in this case is whether 
there is a current diagnosis of asbestosis and any competent 
medical evidence linking COPD to service.  In this instance 
the veteran's private physician and VA examiners have 
diagnosed COPD not asbestosis.  

The only diagnoses of asbestosis in the claims folder are 
from AJS and Dr. W, the VA internist.  The Board is obligated 
under 38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran. See Eddy v. Brown, 9 Vet. App. 52 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The opinion of AJS was furnished to a law firm in connection 
with a class action lawsuit based upon exposure to asbestos, 
and the veteran later received a lump-sum payment as is noted 
in a June 1996 letter. It clearly benefited all persons 
involved if asbestosis was identified.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may 
affect the credibility of the evidence].  AJS apparently did 
not examine the veteran, but rather simply reviewed X-ray 
film.  In addition, there is no report of a chest X-ray in 
the claims folding showing pleural thickening.  AJS very 
carefully stated the findings were "consistent" with 
diagnosis of pleural asbestosis, but did not render a 
diagnosis of asbestosis.  Accordingly, the Board places 
relatively little value on AJS's opinion.  

The assessments of asbestosis noted in VA outpatient 
treatment records were clearly recitations of statements made 
by the veteran that he had asbestosis.  There are no clinical 
records, tests or other supportive records which include 
assessments of asbestosis.  There are numerous references in 
the file to a diagnosis of asbestosis by history.  Those 
references are clearly based on history reported by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  The assessments were 
based on inaccurate information from the veteran.  In Kightly 
v. Brown, 6 Vet. App. 200 (1994), the opining physician's 
statement was rejected because it was found to be based upon 
an inaccurate history as provided by the veteran.  See 
Hadsell v. Brown, 4 Vet. App. 208 (1993); Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).  The Board noted that Dr. W, the veteran's VA 
internist, in June 2004 added an addendum to the veteran's 
records which stated the veteran's diagnosis of shortness of 
breath was COPD.  

The diagnosis of the veteran's private pulmonologist noting 
diagnosis of COPD since 1992 is based on chest X-rays and 
computed tomography scans and is of greater weight.  In 
addition, in May 2003 a VA physician reviewed the claims 
folder and concluded there was no support for diagnosis of 
asbestosis as the chest X-ray from 2002 did not show pleural 
thickening or pleural plaques.  

The Board has concluded the evidence does not support a 
current diagnosis of asbestosis.  In the absence of a current 
diagnosis of asbestosis, service connection is not warranted.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

The Board next addressed whether there is competent medical 
evidence connecting the currently diagnosed COPD to service.  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The veteran 
contends it is related to his exposure to asbestos in 
service.  COPD is not noted in M21-1 as being related to 
exposure to asbestos.  The veteran is a lay person, and as 
such does not process any special training qualifying him to 
medical judgment.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Two VA physicians have clearly stated the veteran's COPD is 
most likely related to his long history of heavy smoking.  
There is no competent medical evidence which links the 
veteran's COPD to service.  

The first diagnosis of COPD noted in the claims folder is 
dated in 1992, many years after the veteran's separation from 
the service in August 1945.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for COPD.  




ORDER

Service connection for asbestosis is denied.  

Service connection for COPD is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


